In the

     United States Court of Appeals
                 For the Seventh Circuit
                    ____________________ 
No. 12‐3406 
KM ENTERPRISES, INC., 
                                                 Plaintiff‐Appellant, 

                                 v. 

GLOBAL TRAFFIC TECHNOLOGIES, INC. 
and GLOBAL TRAFFIC TECHNOLOGIES, LLC, 
                                    Defendants‐Appellees. 
                    ____________________ 

            Appeal from the United States District Court 
                for the Southern District of Illinois. 
            No. 12‐CV‐257 — Michael J. Reagan, Judge. 
                    ____________________ 

    ARGUED FEBRUARY 15, 2013 — DECIDED AUGUST 2, 2013 
                 ____________________ 

    Before FLAUM, WOOD, and HAMILTON, Circuit Judges. 
     WOOD,  Circuit  Judge.  KM  Enterprises,  Inc.  (KME),  an 
Illinois  corporation,  sued  Global  Traffic  Technologies,  Inc. 
and  its  subsidiary,  Global  Traffic  Technologies,  LLC 
(collectively  GTT),  both  Delaware  entities  headquartered  in 
Minnesota,  in  the  Southern  District  of  Illinois,  alleging 
violations of the Sherman and Clayton Acts and related state 
laws.  The  district  court  dismissed  the  suit  for  improper 
2                                                       No. 12‐3406 

venue, reasoning that GTT did not reside in the district and 
that none of the events at issue in the suit took place there. 
    KME’s appeal of that dismissal raises a surprisingly com‐
plex  question  about  the  relation  between  general  principles 
of  personal  jurisdiction  and  venue  and  the  special  jurisdic‐
tion  and  venue  provisions  that  appear  in  the  Clayton  Act. 
For  the  reasons  that  follow,  we  affirm  the  judgment  of  the 
district court.  
                                  I 
    KME  and  GTT  are  competitors  in  a  specialized  market 
for  devices  that  permit  emergency  vehicles  to  send  a  signal 
that preempts ordinary traffic lights and thereby allows the 
emergency  vehicle  to  pass  through  an  intersection  with, 
rather than against, the light. This speeds the progress of the 
emergency  vehicle  and  enhances  safety  for  other  vehicles. 
There  are  at  least  two  primary  traffic‐signal‐interrupter 
technologies,  one  that  relies  on  optical  signals  and  one  that 
uses  GPS  signals.  GTT’s  optical  products  carry  the  brand 
name “Opticom.”  
    This  case  is  but  one  of  several  ongoing  legal  disputes 
between  KME  and  GTT.  In  2010,  GTT  filed  a  patent 
infringement suit against KME in the District of Minnesota; 
KME  then  filed  a  separate  suit  against  GTT,  also  in  the 
District  of  Minnesota,  which  was  consolidated  with  the 
patent  case.  Next,  KME  sued  the  New  York  State 
Department of Transportation and its commissioner twice in 
2011  in  the  Eastern  District  of  New  York,  challenging  the 
Department’s  award  of  traffic‐preemption  contracts  to 
vendors of  GTT  technology. KME followed with  this suit in 
the  Southern  District  of  Illinois  in  2012.  The  present  suit 
No. 12‐3406                                                           3 

alleges  that  GTT  violated  federal  antitrust  laws  by 
improperly  interfering  with  competitive  bidding  on  public 
contracts  and  engaging  in  monopolistic  activity  similar  to 
illegal tying. 
     KME  alleges  that  GTT  improperly  persuades  public 
agencies to specify GTT’s Opticom technology when drafting 
their  public  contract  requirements,  thus  ensuring  that  such 
contracts  are  awarded  to  bidders  who  will  install  GTT’s 
units.  But  the  plot  thickens.  KME  further  alleges  that  GTT 
then falsely informs these agencies that the Opticom product 
is  no longer  available and instead offers to supply a “dual” 
unit that houses both optical and GPS technology. Apparent‐
ly the theory is that this is a type of bait‐and‐switch, or that 
some other aspect of the arrangement has the effect of lock‐
ing the purchasers into GTT’s GPS technology and harming 
competition in the GPS market. Notably, none of this illegal 
tying activity took place in Illinois. Though there are several 
dozen  GTT‐equipped  traffic  intersections  located  in  the 
Southern  District  of  Illinois  (and  some  unspecified  number 
of  additional  intersections  in  the  state  as  a  whole),  none  is 
equipped  with  the  dual  unit  at  the  core  of  KME’s  antitrust 
allegations. 
    Shortly  after  the  present  suit  was  filed,  GTT  moved  to 
dismiss  based  on,  among  other  things,  improper  venue. 
Discovery and  a  hearing  on  the  motion  revealed  that,  other 
than  the  GTT  devices  at  the  intersections  in  the  district, 
GTT’s  presence  in  the  Southern  District  of  Illinois  was 
limited to six direct sales to buyers in the district over a four‐
year  period,  totaling  $2,327.25,  or  .002%  of  GTT’s  sales,  and 
two meetings between GTT and KME representatives in the 
district  during  which  GTT  offered  to  purchase  KME’s 
4                                                        No. 12‐3406 

business.  In  addition,  there  are  third‐party  contractors  who 
bid on contracts in the district and install GTT’s equipment. 
It  was  undisputed  that  GTT  does  not  directly  install  or 
maintain  the  equipment  in  the  district,  does  not  maintain 
offices  or  agents  in  the  district,  and  does  not  directly 
promote its products in the district. The public procurement 
process  by  which  traffic‐signal‐interrupter  contracts  are 
awarded  takes  place  in  Springfield,  while  the  third‐party 
distributor  that  supplies  GTT’s  products  to  the  district  is 
located  in  Chicago.  Based  on  these  facts,  the  district  court 
granted  GTT’s  motion  to  dismiss  on  venue  grounds, 
reasoning  that  GTT’s  contacts  with  the  district  could  not 
support venue under 28 U.S.C. § 1391.  
    KME  appeals.  It  challenges  the  district  court’s 
determination  that  GTT’s  contacts  with  the  district  are 
insufficient  to  support  venue  under  the  general  venue 
statute,  Section  1391,  and  it  argues  that  venue  is  proper 
under Section 12 of the Clayton Act, which provides special 
rules  for  venue  and  service  of  process  in  antitrust  actions 
against corporations. 15 U.S.C. § 22. (We note that only one 
of the GTT entities is a corporation (GTT, Inc.), and the other 
is  an  LLC.  By  analogy  to  the  union  (an  unincorporated 
association) at issue in Denver & Rio Grande Western Railroad 
v.  Brotherhood  of  Railroad  Trainmen,  387  U.S.  556  (1967),  it 
seems  that  venue  for  the  LLC  should  be  determined  by  the 
residence of the entity itself rather than that of its individual 
members.  See  id.  at  559.  Given  the  existence  in  this  case  of 
the corporate defendant, however, we need not delve further 
into  that  issue.)  More  importantly,  KME  advances  a  theory 
that  would  allow  it  to  short‐circuit  the  venue  analysis  by 
mixing  and  matching  among  the  service‐of‐process  and 
venue  provisions  of  Section  12  and  Section  1391.  The  latter 
No. 12‐3406                                                            5 

theory  is  a  controversial  one  that  has  divided  our  sister 
circuits.  Because  our  disposition  of  this  appeal  hinges  on 
whether we adopt it, we address it first. 
                                   II 
    The  intersection  between  general  principles  of  federal 
personal  jurisdiction  and  venue  and  the  Clayton  Act’s 
specific  provisions  has  become  tangled  over  the  years.  It  is 
helpful,  therefore,  to  begin  with  a  review  of  the  relevant 
procedural  principles  and  the  language  of  the  governing 
statutes.  “Personal  jurisdiction”  refers  to  the  court’s  power 
over  the  parties.  See  Leroy  v.  Great  W.  United  Corp.,  443  U.S. 
173, 180 (1979). That power derives ultimately from the state 
(in  the  general  sense  of  the  term),  the  party’s  contacts  with 
the  state,  and  the  reasonableness  of  the  assertion  of  judicial 
authority,  but  the  mechanics  for  asserting  personal 
jurisdiction  in  federal  court  are  found  in  Federal  Rule  of 
Civil Procedure 4(k). Subpart (1)(A) of the rule provides that 
“[s]erving  a  summons  or  filing  a  waiver  of  service 
establishes personal jurisdiction over a defendant … who is 
subject to the jurisdiction of a court of general jurisdiction in 
the state where the district court is located.” This means, in 
essence,  that  federal  personal  jurisdiction  is  proper 
whenever  the  person  would  be  amenable  to  suit  under  the 
laws  of  the  state  in  which  the  federal  court  sits  (typically 
under  a  state  long‐arm  statute),  subject  always  to  the 
constitutional  due  process  limitations  encapsulated  in  the 
familiar  “minimum  contacts”  test.  See  Int’l  Shoe  Co.  v. 
Washington,  326  U.S.  310,  316  (1945);  see  also,  e.g.,  Mobile 
Anesthesiologists  Chi.,  LLC  v.  Anesthesia  Assocs.  of  Hous. 
Metroplex,  P.A.,  623  F.3d  440,  443  (7th  Cir.  2010).  Subpart 
(1)(C)  provides  that  personal  jurisdiction  is  proper  if 
6                                                         No. 12‐3406 

authorized by a federal statute, again subject to due process 
limitations. 
     While personal jurisdiction governs a court’s power over 
a defendant, federal venue rules determine in which judicial 
district  (among  those  that  have  the  power  to  hear  a  given 
suit)  a  suit  should  be  heard.  Leroy,  443  U.S.  at  180.  Unlike 
personal  jurisdiction,  which  has  a  constitutional  dimension, 
civil  venue  is  a  creature  of  statute,  intended  to  limit  the 
potential  districts  where  one  may  be  called  upon  to  defend 
oneself  in  any  given  matter  to  those  that  are  fair  and 
reasonably convenient. Id. The general federal venue statute, 
28 U.S.C. § 1391, provides that venue in a civil case is proper 
in: 
     (1)  a  judicial  district  in  which  any  defendant  resides, 
     if all defendants are residents of the State in which the 
     district is located;  
     (2) a judicial district in which a substantial part of the 
     events or omissions giving rise to the claim occurred, 
     or a substantial part of property that is the subject of 
     the action is situated; or  
     (3)  if  there  is  no  district  in  which  an  action  may 
     otherwise be brought as provided in this section, any 
     judicial  district  in  which  any  defendant  is  subject  to 
     the  court’s  personal  jurisdiction  with  respect  to  such 
     action.  
28  U.S.C.  §  1391(b).  (Section  1391  was  amended  by  the 
Federal  Courts  Jurisdiction  and  Venue  Act  of  2011,  Pub.  L. 
No.  112‐63.  The  Act  eliminated  a  longstanding  distinction 
between venue in civil cases brought under federal question 
jurisdiction  and  those  brought  under  diversity  jurisdiction 
No. 12‐3406                                                            7 

and  rearranged  several  subsections.  While  the  Act’s 
amendments, which became effective in January 2012, apply 
to this case, they have no substantive effect on our analysis. 
Because  we  apply  the  Act  as  amended,  however,  the 
subsections  to  which  we  refer  are  numbered  slightly 
differently than they were when courts addressed this topic 
previously.)  The  statute  further  provides  that  a  corporate 
defendant  is  deemed  to  “reside”  “in  any  judicial  district  in 
which  such  defendant  is  subject  to  the  court’s  personal 
jurisdiction  with  respect  to  the  civil  action  in  question.” 
§ 1391(c)(2).  In  states  with  multiple  judicial  districts, 
subsection  (d)  limits  the  residency  of  a  corporation  to  “any 
district  in  that  State  within  which  its  contacts  would  be 
sufficient to  subject it to personal jurisdiction if that  district 
were  a  separate  State,  and,  if  there  is  no  such  district  …  in 
the  district  within  which  it  has  the  most  significant 
contacts.” 
    These are the rules that govern in the general case. But, as 
Rule  4(k)(1)(C)  recognizes,  in  some  instances  Congress  has 
provided  special  federal  rules  for  establishing  personal 
jurisdiction,  venue,  or  both.  The  Clayton  Act  is  one  such 
statute. Section 12 states: 
    Any  suit,  action,  or  proceeding  under  the  antitrust 
    laws against a corporation may be brought not only in 
    the  judicial  district  whereof  it  is  an  inhabitant,  but 
    also  in  any  district  wherein  it  may  be  found  or 
    transacts  business;  and  all  process  in  such  cases  may 
    be served in the district of which it is an inhabitant, or 
    wherever it may be found. 
15  U.S.C.  §  22. As  we  can  see,  Section  12  provides  for  both 
personal  jurisdiction  and  venue  in  the  case  of  a  corporate 
8                                                          No. 12‐3406 

defendant.  Its  first  clause  sets  venue  anywhere  the 
corporation  is  an  “inhabitant,”  is  “found,”  or  “transacts 
business,”  while  the  second  clause  provides  for  nationwide 
(indeed,  worldwide)  service  of  process  and  therefore 
nationwide  personal  jurisdiction.  See,  e.g.,  Carrier  Corp.  v. 
Outokumpu  Oyj,  673  F.3d  430,  449  (6th  Cir.  2012);  GTE  New 
Media Servs., Inc. v. BellSouth Corp., 199 F.3d 1343, 1350 (D.C. 
Cir.  2000);  see  also  Go‐Video,  Inc.  v.  Akai  Elec.  Co.,  885  F.2d 
1406,  1413  (9th  Cir.  1989)  (worldwide  service  authorized 
from standpoint of U.S. law). 
    The  structure  of  Section  12  raises  a  question,  however: 
must  its  venue  and service‐of‐process provisions be  read as 
an  integrated  whole?  That  is,  if  a  plaintiff  chooses  to  take 
advantage  of  Section  12’s  nationwide  service‐of‐process 
provision  (and  thus  in  effect  rely  on  nationwide  personal 
jurisdiction), must she then establish venue under Section 12 
as  well,  or  may  she  mix  and  match,  relying  on  the  Clayton 
Act for personal jurisdiction and Section 1391 for venue? The 
answer is far from clear, and the confusion  appears to stem 
from  the  phrase  “in  such  cases”  in  the  second  clause.  Does 
“such cases” refer to any antitrust suit against a corporation, 
or  only  to  those  antitrust  cases  against  corporations  for 
which  the  venue  rules  in  Section  12  are  satisfied?  The 
Supreme  Court  has  yet  to  speak  on  the  issue.  While  the 
Court  has  held  that  special  venue  rules  may,  as  a  general 
matter,  be  supplemented  by  the  general  venue  provisions, 
provided  that  the  statute  does  not  indicate  a  contrary 
congressional intent, Pure Oil Co. v. Suarez, 384 U.S. 202, 204‐
05 (1966); see also Bd. of Cnty. Comm’rs v. Wilshire Oil Co., 523 
F.2d  125,  130‐31  (10th  Cir.  1975)  (Section  12  contains  no 
contrary intent and may be supplemented), this tells us only 
that  Section  12  venue  is  not  exclusive  of  Section  1391.  It 
No. 12‐3406                                                           9 

sheds no light on whether Section 12 itself is a package deal 
or an à la carte menu. 
    Before delving into the competing views on whether the 
clauses of Section 12 are or are not linked, we should explain 
why  the  answer  matters.  If  the  clauses  are  read  together, 
then  there  exist  some  limits  on  where  a  corporate  antitrust 
defendant  may  be  sued.  Though  personal  jurisdiction  is 
appropriate  everywhere  under  that  statute,  venue  is  proper 
only  in  the  district(s)  the  corporation  inhabits,  is  found,  or 
transacts  business.  A  corporation  inhabits  the  district  in 
which it is incorporated. See, e.g., In re Auto. Refinishing Paint 
Antitrust  Litig.,  358  F.3d  288,  293  n.6  (3d  Cir.  2004).  Being 
found and transacting business both refer to a corporation’s 
activities  in  the  district,  with  the  latter  concept  interpreted 
more  expansively  than  the  former.  Id.  Section  12  is  not  a 
restrictive venue provision. Indeed, for much of its history, it 
has  been  more  generous  than  the  general  venue  statute,  at 
least  in  the  case  of  out‐of‐state  domestic  corporations,  see 
Gen.  Elec.  Co.  v.  Bucyrus‐Erie  Co.,  550  F.  Supp.  1037,  1041 
(S.D.N.Y. 1982), but it falls well short of providing universal 
venue in every judicial district in the United States. 
    The  same  cannot  be  said  if  we  decouple  Section  12’s 
clauses and enable a plaintiff to combine nationwide service 
of  process  with  Section  1391.  As  noted  above,  Section 
1391(b)(1)  states  that  venue  is  proper  in  any  district  where 
the  defendant  “resides”  (provided  all  defendants  reside  in 
the  same  state),  while  subsection  (c)(2)  provides  that  a 
corporation  resides  in  any  district  in  which  it  is  subject  to 
personal jurisdiction. But if the plaintiff relies on the Clayton 
Act’s  nationwide  service  of  process  to  secure  personal 
jurisdiction, then for purposes of Section 1391 the corporate 
10                                                        No. 12‐3406 

defendant  would  “reside”  in  every  judicial  district  in  the 
country  and  venue  would  be  proper  everywhere. Although 
Section  1391(c)(2)  places  some  restrictions  on  venue  in  the 
typical  case  (since  most  corporations  are  not  subject  to 
personal  jurisdiction  everywhere  in  the  United  States),  the 
result  of  combining  it  with  Section  12  is  that  it  imposes  no 
limits  whatsoever  in  an  antitrust  suit.  (As  a  brief  aside,  the 
result  is  similar  in  the  case  of  alien  corporations.  Section 
1391(c)(3)  provides  that  in  a  suit  against  an  alien,  venue  is 
proper  in  any  district.  Thus,  if  a  plaintiff  could  combine 
Section  12  service  of  process  with  Section  1391  venue,  it 
could drag an alien into court anywhere in the United States. 
See,  e.g.,  14D  CHARLES  ALAN  WRIGHT  ET  AL.,  FEDERAL 
PRACTICE  &  PROCEDURE  §  3818  (3d  ed.  2013)  [hereinafter 
WRIGHT & MILLER].) 
   The effect of combining Section 12 service of process with 
Section  1391  venue  is  more  complicated  when  a  plaintiff 
sues  in  a  state,  such  as  Illinois,  that  has  more  than  one 
judicial  district.  In  those  cases,  Section  1391(d)  directs  the 
court to choose among the districts in the state by looking to 
whether  the  corporate  defendant’s  contacts  with  the  district 
would subject it to personal jurisdiction if the district were a 
single  state.  What  are  we  to  make  of  this  instruction? 
According  to  one  understanding,  we  could  interpret  this 
language  to  require  that  a  court  perform  the  standard 
minimum contacts analysis used for personal jurisdiction for 
purposes of setting venue, even though that analysis was not 
required to establish personal jurisdiction at the state level in 
the  first  place.  Another  possibility  (albeit  one  that  has  the 
flaw of making some words in the statute superfluous) is to 
ignore  the  suggestion  in  subsection  (d)’s  reference  to 
“contacts”  and  find  that  since  the  Clayton  Act  subjects  a 
No. 12‐3406                                                            11 

corporate  defendant to personal jurisdiction throughout the 
United  States,  that  defendant  would  be  subject  to  personal 
jurisdiction in every  district even treating districts as  states. 
Yet another possibility, suggested by some commentators, is 
that  subsection  (d)’s  reference  to  “contacts”  in  the  case  of 
multi‐district  states  (which,  before  the  2011  amendment, 
appeared alongside the general corporate venue provision in 
subsection  (c))  indicates  that  when  Congress  used  the  term 
“personal  jurisdiction”  in  the  general  venue  statute,  it  was 
thinking  only  of  personal  jurisdiction  established  through 
the  traditional  analysis  of  state  long‐arm  statutes,  not  of 
jurisdiction  obtained  through  special  federal  statutory 
provisions.  See  WRIGHT  &  MILLER  § 3818; Rachel  M.  Janutis, 
Pulling  Venue  Up  by  Its  Own  Bootstraps:  The  Relationship 
Among Nationwide Service of Process, Personal Jurisdiction, & § 
1391(c),  78  ST.  JOHN’S  L.  REV.  37,  38  (2004).  Finally,  we  could 
read  the  additional  complication  introduced  by  subsection 
(d) as a signal not to decouple the clauses of Section 12 in the 
first place. 
                                   III 
    Our  sister  circuits  are  split  over  how  to  read  Section  12. 
Scholarly opinion is similarly divided. See WRIGHT & MILLER 
§ 3818  (opining  that  the  text  of  Section  12  indicates  that  the 
clauses  should  be  read  independently,  but  acknowledging 
that  this  creates  odd  results);  Herbert  Hovenkamp,  Personal 
Jurisdiction  &  Venue  in  Private  Antitrust  Actions  in  the  Federal 
Courts:  A  Policy  Analysis,  67  IOWA  L.  REV.  485  (1982)  (Section 
12 best read as an integrated whole); Janutis, 78 ST.  JOHN’S  L. 
REV.  37  (reading Section 1391(c) to require a  traditional  per‐
sonal  jurisdiction  analysis  and  not  permitting  reliance  on 
Section  12’s  service‐of‐process  provision);  Jordan  G.  Lee, 
12                                                        No. 12‐3406 

Note,  Section  12  of  the  Clayton  Act:  When  Can  Worldwide  Ser‐
vice of Process Allow Suit in Any District?, 56 FLA.  L.  REV.  673 
(2004) (arguing for allowing Section 12 personal jurisdiction 
to  be  combined  with  general  venue);  Adam  B.  Perry,  Note, 
Which Cases Are “Such Cases”: Interpreting & Applying Section 
12 of the Clayton Act, 76 FORDHAM  L.  REV.  1177 (2007) (favor‐
ing a “hybrid” view). 
    The  Third  and  Ninth  Circuits  hold  that  the  Section’s 
clauses may be decoupled, taking what might be termed the 
“independent”  view  of  Section  12.  The  leading  opinion  on 
this  side  of  the  split  is  Go‐Video  from  the  Ninth  Circuit.  In 
that  case,  which  involved  a  foreign  corporation,  the  Ninth 
Circuit started from the premise that the plain text of Section 
12  could  not  resolve  the  issue.  885  F.2d  at  1408.  Turning  to 
other  interpretive  guides,  the  court  found  that  “the  manner 
in  which  courts  have  traditionally  defined  the  relationship 
between  one  statute’s  specific  venue  provision  and  the 
general  federal  venue  statutes,”  the  legislative  history  and 
purpose  of  the  Clayton Act,  and  precedent  each  pointed  to 
the  conclusion  that  Section  12’s  clauses  need  not  be  read  as 
linked. Id. 
    The Ninth  Circuit  observed  that  Pure  Oil and later cases 
instruct  that  special  venue  statutes  generally  supplement, 
rather  than  supplant,  the  general  venue  rules  provided  by 
Section 1391. Id. at 1409‐10. The court took the position that 
this  presumption  of  supplementation  was  in  tension  with 
the  “integrated”  view  of  Section  12,  because,  in  its  view, 
reading the clauses together renders Section 12 venue at least 
partially  exclusive.  Id.  at  1408‐09.  Second,  after  reviewing 
Section  12’s  scant  legislative  history,  the  Ninth  Circuit 
concluded  that  it  provided  no  support  for  an  integrated 
No. 12‐3406                                                        13 

reading  of  Section  12  and that,  if anything,  the  fact  that the 
service‐of‐process  clause  was  appended  to  the  venue 
provision  only  after  the  bill  reached  the  Senate  weakly 
suggested  that  Congress  viewed  the  provisions  as  separate. 
Id. at 1410. The Ninth Circuit further noted that its reading of 
Section 12 was in keeping with the Clayton Act’s general aim 
of  expanding  venue  in  antitrust  actions,  insofar  as  its  view 
permitted  venue  in  more  districts  than  did  the  integrated 
view  (indeed,  it  eliminated  all  limitations).  Id.  at  1410‐11. 
Finally, the Ninth Circuit noted that of the handful of lower 
courts  to  confront  the  question,  most  had  (as  of  that  time) 
adopted  the  view  that  decoupling  was  permissible.  Id.  at 
1411‐12 (citing cases).  
    The  Ninth  Circuit  acknowledged  that  decoupling  the 
clauses of Section 12 potentially rendered Section 12’s venue 
provision “wholly redundant,” but it concluded that its view 
was  nevertheless  the  preferable  one.  Id.  at  1413.  The  Ninth 
Circuit  later  extended  the  holding  in  Go‐Video  to  a  suit 
against  a  domestic  corporation  in  Action  Embroidery  Corp.  v. 
Atlantic  Embroidery,  Inc.,  368  F.3d  1174,  1177‐80  (9th  Cir. 
2004).  Persuaded  by  the  reasoning  of  Go‐Video,  the  Third 
Circuit  also  takes  the  position  that  a  plaintiff  may  rely  on 
nationwide service of process under Section 12 without also 
satisfying Section 12’s venue provision, at least in the case of 
an alien corporation. Auto. Refinishing Paint, 358 F.3d at 296. 
(At  least  one  district  court  in  the  Third  Circuit  has 
interpreted Automotive Refinishing Paint to apply exclusively 
in  cases  against  alien  corporations.  See  Cumberland  Truck 
Equip. Co. v. Detroit Diesel Corp., 401 F. Supp. 2d 415, 420‐21 
(E.D. Pa. 2005).) 
14                                                      No. 12‐3406 

    On  the  other  side  of  the  split,  the  D.C.  and  Second 
Circuits  have  adopted  the  integrated  view  of  Section  12.  In 
GTE New Media, the D.C. Circuit based its reading of Section 
12  on  the  statute’s  asserted  “plain”  language.  199  F.3d  at 
1350.  In  the  D.C.  Circuit’s  view,  the  term  “in  such  cases” 
must refer back to the entire clause preceding the semicolon; 
to  read  the  statute  otherwise  is  effectively  to  “jettison  the 
first clause” (a point  with which the Ninth  Circuit does not 
necessarily disagree). Id. at 1351. The court added: “it seems 
quite  unreasonable  to  presume  that  Congress  would 
intentionally  craft  a  two‐pronged  provision  with  a 
superfluous  first  clause,  ostensibly  link  the  two  provisions 
with  the  ‘in  such  cases’  language,  but  nonetheless  fail  to 
indicate clearly anywhere that it intended the first clause to 
be disposable.” Id. 
    The Second Circuit also grounds its reading of Section 12 
in  the  language  of  the  statute.  See  Daniel  v.  Am.  Bd.  of 
Emergency  Med.,  428  F.3d  408,  424  (2d  Cir.  2005).  The  court 
reasoned  that  the  common  meaning  of  “such”  is  “having  a 
quality  already  or  just  specified,”  or  “previously 
characterized  or  described:  aforementioned,”  and  that  the 
quality of the cases “just specified” in Section 12 is those that 
meet  the  venue  provisions  listed  in  the  first  clause,  not 
antitrust  cases  against  corporations  in  general.  Id.  (internal 
quotation marks omitted). 
     Having  declared  the  meaning  of  Section  12  plain,  the 
Second Circuit could have stopped there, as the D.C. Circuit 
did in GTE New Media. The court in Daniel went on, however, 
to  list  several  additional  factors  supporting  its  view.  Unlike 
the  Ninth  Circuit,  the  Second  Circuit  saw  little  in  the 
legislative  history  to  support  the  decoupling  of  Section  12’s 
No. 12‐3406                                                          15 

two  clauses.  Id.  at  425‐26.  It  also  pointed  out  that  the 
Supreme  Court  has  observed  that  “[i]n  adopting  §  12 
Congress  was  not  willing  to  give  plaintiffs  free  rein  to  haul 
defendants  hither  and  yon  at  their  caprice,”  United  States  v. 
Nat’l  City  Lines,  334  U.S.  573,  588  (1948)—something  that 
decoupling  would  surely  allow.  Daniel,  428  F.3d  at  425. 
While  the  Second  Circuit  acknowledged  that  Congress 
intended  to  expand  venue  in  enacting  Section  12,  it 
disagreed with the Ninth Circuit that this implied extending 
venue  to  the  entirety  of  the  United  States.  Id.  at  425‐26.  In 
1914, when the Clayton Act was enacted, the general venue 
provision  was  very  narrow,  as  was  the  specific  antitrust 
venue  provision  in  the  Sherman  Act.  Section  12  expands 
venue  beyond  either  of  those  venue  provisions  as  they 
existed at the time, and thus reading the section as a whole 
does not contradict Congress’s intent in enacting Section 12. 
Id. 
    Finally,  the  Second  Circuit  saw  little  value  in  drawing 
analogies  between  Section  12  and  other  statutes  containing 
special venue and service‐of‐process provisions, such as the 
Securities Exchange Act of 1934, 15 U.S.C. § 78aa (Exchange 
Act), or the Racketeer Influenced and Corrupt Organizations 
Act,  18  U.S.C.  §  1965  (RICO).  For  one  thing,  the  Supreme 
Court  has  cautioned  that  “analysis  of  special  venue 
provisions must be specific to the statute.” Cortez Byrd Chips, 
Inc. v. Bill Harbert Constr. Co., 529 U.S. 193, 204 (2000). More 
importantly,  the  structure  and  wording  of  statutes  such  as 
the Exchange Act or RICO are different from that of Section 
12.  Daniel,  428  F.3d  at  426.  RICO,  for  instance,  separates  its 
venue  and  service‐of‐process  provisions  into  distinct,  non‐
sequential  lettered  subdivisions.  Id.  Indeed,  given  that  the 
Clayton Act was apparently the model for RICO, the court in 
16                                                       No. 12‐3406 

Daniel reasoned that, if anything, the different wording and 
structure of RICO’s venue and service‐of‐process provisions 
reinforced  the  conclusion  that  the  clauses  in  Section  12  are 
linked. Id. at 427. 
   So that is where the circuit split stands. This case calls on 
our court to enter  the fray.  While  we acknowledge  that  this 
question does not admit of a clear or easy resolution, for the 
reasons that  follow  we join the Second and  D.C.  Circuits  in 
holding  that  Section  12’s  venue  and  service‐of‐process 
provisions must be read together.  
                                  IV 
    In  matters  of statutory interpretation, we begin with the 
text. As the Supreme Court has instructed time and again, if 
“the  language  at  issue  has  a  plain  and  unambiguous 
meaning  with  regard  to  the  particular  dispute  in  the  case,” 
then  that  meaning  controls  and  the  court’s  “inquiry  must 
cease.” Robinson v. Shell Oil Co., 519 U.S. 337, 340 (1997); see 
also Conn. Nat’l Bank v. Germain, 503 U.S. 249, 253‐54 (1992); 
United  States  v.  Ron  Pair  Enters.,  Inc.,  489  U.S.  235,  240‐41 
(1989). The Second and D.C. Circuits each took the position 
that  the  text  alone  conclusively  established  that  the  two 
clauses  of  Section  12  are  linked  together,  reasoning  that  the 
phrase “in such cases” could refer only to cases where venue 
was proper under the first clause. See Daniel, 428 F.3d at 424; 
GTE New Media, 199 F.3d at 1350. We are less confident that 
the text alone drives this result.  
   Though  we  agree  with  the  Second  Circuit  that  “such” 
means “’having a quality already or just specified’; ‘of this or 
that  character,  quality,  or  extent:  of  the  sort  or  degree 
previously  indicated  or  implied’;  or  ‘previously 
No. 12‐3406                                                           17 

characterized  or  described:  aforementioned,’”  Daniel,  428 
F.3d  at  424  (quoting  WEBSTER’S  THIRD  NEW  INTERNATIONAL 
DICTIONARY  (UNABRIDGED)  2283  (1986)),  the  question 
remains:  what  is  the  “quality”  of  the  cases  specified  in  the 
first  clause?  A  thing’s  “quality”  includes  its  particular 
characteristics,  typically  signaled  by  adjectives,  and  so  we 
can be confident that “such cases” must, at a minimum, refer 
to  antitrust  cases  brought  against  corporations.  But  the 
venue provision in clause one of Section 12 is not phrased in 
adjectival  terms.  Rather,  the  clause  speaks  of  antitrust  cases 
against  corporations  and  provides  that  they  “may  be 
brought”  in  certain  districts;  it  does  not  speak  of  antitrust 
cases  against  corporations  that  “are  brought”  in  those 
districts.  Given  that  Section  12’s  venue  provision  is  not 
plainly structured as a characteristic of the cases described, it 
is not apparent that these provisions specify the “quality” of 
the  cases  referred  to  in  clause  two.  See  WRIGHT  &  MILLER  § 
3818  (“The  [Second  Circuit’s]  conclusion  rests  on  the 
assumption that ‘such cases’ refers to antitrust cases against 
corporations  that  are  brought  in  the  approved  venues,  but 
that  is  not  a  possible  referent  of  ‘such  cases’  because  those 
words  nowhere  appear  in  the  clause  preceding  the  semi‐
colon.”) (emphasis in original). 
   The  difficulties  posed  by  the  Second  and  D.C.  Circuits’ 
reading  of  the  text  do  not,  however,  convince  us  that  the 
contrary  reading  is  correct.  Reading  the  two  clauses  of 
Section  12  independently  creates  textual  problems  of  its 
own. If the clauses are not linked, then the venue language is 
superfluous.  Interpretations  that  render  words  of  a  statute 
superfluous  are  disfavored  as  a  general  matter,  e.g.,  Astoria 
Fed’l  Sav.  &  Loan  Ass’n  v.  Solimino,  501  U.S.  104,  112  (1991), 
and this principle has even greater force in a context such as 
18                                                         No. 12‐3406 

this,  where,  in  order  to  decouple  Section  12’s  venue  and 
service‐of‐process provisions, we would have to assume that 
Congress  intentionally  joined  the  two  provisions  with  a 
semicolon,  but  nevertheless  intended  for  the  second 
provision  to  render  the  first  “disposable,”  GTE  New  Media, 
199  F.3d  at  1351.  Accord  Go‐Video,  885  F.2d  at  1413 
(recognizing  that  this  interpretation  of  Section  12  had  the 
potential  to  render  the  venue  provision  “wholly 
redundant”). 
     Even  setting  aside  problems  of  surplusage,  the 
independent  reading  of  Section  12  leads  to  some  very  odd 
results.  Cf.  Griffin  v.  Oceanic  Contractors,  Inc.,  458  U.S.  564, 
575  (1982)  (“[I]nterpretations  of  a  statute  which  would 
produce  absurd  results  are  to  be  avoided  if  alternative 
interpretations  consistent  with  the  legislative  purpose  are 
available.”). As noted  earlier, allowing antitrust plaintiffs to 
mix and match Section 12’s service‐of‐process provision with 
Section  1391’s  general  venue  provision  renders  the  venue 
inquiry meaningless, since venue is satisfied in every federal 
judicial district under subsection (c)(2). This runs contrary to 
Congress’s  apparent  intent  in  passing  Sections  12  and  1391 
that  there  be  some  limits  on  venue,  in  antitrust  cases 
specifically  and  in  general.  Both  statutes  authorize  venue 
only  when  certain  enumerated  requirements  are  met,  be  it 
that  the  defendant  “transacts  business”  in  the  district, 
“resides” there, or something else. It would be quite strange 
to  read  two  statutes  that  place  limits  on  venue  in  a manner 
that eliminates those limits. 
   Then there is the matter of Section 1391(d). If we were to 
adopt  the  de‐linked  view  of  Section  12  and  allow  it  to  be 
combined with general corporate venue, we run into the fact 
No. 12‐3406                                                          19 

that  subsection  (d)  injects  a  minimum‐contacts  test  that 
would otherwise be absent into the venue analysis, but only 
in cases brought in states with multiple judicial districts. As 
discussed  above,  there  are  various  ways  to  deal  with  sub‐
section  (d),  but  the  most  sensible  one  is  to  view  it  as  yet 
another signal that the clauses of Section 12 should be read 
as  an  integrated  whole.  If  a  plaintiff  cannot  pair  Section  12 
service of process with Section 1391 venue, then the plaintiff 
will have to show that the defendant has sufficient minimum 
contacts  with  the  forum  under  both  subsections  (c)(2)  and 
(d).  This  eliminates  the  possibility  of  selectively 
reintroducing  the  minimum‐contacts  analysis  based  on  the 
happenstance  of  whether  the  state  has  multiple  judicial 
districts. 
   If something in Section 12 compelled the mix‐and‐match 
approach,  then  that  is  what  we  would  follow.  But  we  see 
nothing  in  the  text,  purpose,  or  history  of  Section  12  that 
casts  doubt  on  the  result  we  have  reached.  We  are  not 
persuaded to the contrary by the Ninth Circuit’s reasoning in 
Go‐Video.  Although  it  is  true  that  courts  generally  read 
special  venue  statutes  as  supplementing,  rather  than 
supplanting,  general  venue,  Go‐Video,  885  F.2d  at  1409,  that 
principle  is  beside  the  point.  No  plaintiff  is  required  to  use 
Section  12  if  she  finds  it  preferable  to  use  Section  1391  and 
the  general  state  long‐arm  statute  (or  some  other  source  of 
personal jurisdiction and service). See Daniel, 428 F.3d at 427. 
Section  12  provides  an  additional  option,  but  one  that 
requires use of the service and venue rules as a package. 
    Second, the fact that Congress passed Section 12 with the 
intent  to  expand  venue  in  antitrust  cases  does  not  indicate 
that  Congress  wanted  nationwide  venue.  Congress  said  no 
20                                                        No. 12‐3406 

such  thing  in  Section  12.  To  the  contrary,  it  created  specific 
limits  on  venue—limits  that  for  many  corporations  would 
result in a set of permissible districts much smaller than the 
entire  United  States.  Nat’l  City  Lines,  334  U.S.  at  588  (“In 
adopting § 12 Congress was not willing to give plaintiffs free 
rein  to  haul  defendants  hither  and  yon  at  their  caprice.”). 
Section  12  venue  is  broader  than  venue  under  either  the 
Sherman  Act  or  the  general  venue  statute  as  it  existed  in 
1914,  and  we  think  that  this  is  all  that  Congress  intended. 
Finally,  we  agree  with  the  Second  Circuit  that  Section  12’s 
sparse  legislative  history  is,  at  best,  inconclusive  and  an 
insufficient  basis  for  overlooking  the  confusing  and  strange 
implications  of  decoupling  the  clauses.  Daniel,  428  F.3d  at 
425‐26.  
    In  sum,  while  we  find  the  language  of  Section  12  too 
ambiguous  to  rely  on  the  “plain  meaning”  rationale 
endorsed  by  the  Second  and  D.C.  Circuits,  the  practical 
effects of decoupling the clauses of Section 12 are ultimately 
too bizarre and contrary to Congress’s apparent intent for us 
to endorse. Thus, we hold that Section 12 must be read as a 
package deal. To avail oneself of the privilege of nationwide 
service  of  process,  a  plaintiff  must  satisfy  the  venue 
provisions  of  Section  12’s  first  clause.  If  she  wishes  to 
establish  venue  exclusively  through  Section  1391,  she  must 
establish personal jurisdiction some other way. 
                                   V 
    We may now turn at  last  to the case before us. First,  we 
consider  whether  personal  jurisdiction  and  venue  are 
satisfied under Section 12. Personal jurisdiction is easy: due 
process  requires  only  that  GTT  have  sufficient  minimum 
contacts  with  the  United  States  as  a  whole  to  support 
No. 12‐3406                                                        21 

personal  jurisdiction,  and  Congress  has  provided  for 
nationwide  service  of  process.  See  Action  Embroidery,  368 
F.3d  at  1180. As  a  domestic  corporation,  GTT  has  sufficient 
minimum  contacts  with  the  United  States  to  satisfy  due 
process,  and  there  is  nothing  unreasonable  about  requiring 
the  company  to  submit  itself  to  the  authority  of  the  federal 
courts. 
     Venue  under  Section  12  is  another  matter. Although  the 
section provides for venue in any district where a defendant 
is an inhabitant, is found, or transacts business, only the last 
and most expansive of these tests is relevant here. See United 
States  v.  Scophony  Corp.  of  Am.,  333  U.S.  795,  807  (1948) 
(“transacts  business”  is  a  broader  concept  than  being 
“found”).  The  Supreme  Court  interprets  the  phrase 
“transacts  business”  as  “the  practical,  everyday  business  or 
commercial  concept  of  doing  business  or  carrying  on 
business of any substantial character.” Id. (internal quotation 
marks omitted); see also Tiger Trash v. Browning‐Ferris Indus., 
Inc.,  560  F.2d  818,  824  (7th  Cir.  1977).  In  the  case  of  a 
defendant  that  manufactures  and  sells  goods,  such  as  GTT, 
the Court has found that a defendant transacted business for 
purposes  of  Section  12  in  a  district  when  it  promoted  its 
goods  through  product  demonstrations,  solicited  orders 
through salespersons located in the district, and shipped its 
products  to  the  district.  Eastman  Kodak  Co.  v.  S.  Photo 
Materials Co., 273 U.S. 359, 374 (1927). Lower courts have also 
found that a defendant was transacting business in a district 
when  the  defendant  maintained  offices  and  provided 
customer  assistance  in  the  district,  Banana  Distribs.,  Inc.  v. 
United Fruit Co., 269 F.2d 790, 794 & n.8 (2d Cir. 1959); when 
it  made  substantial  purchases  in  the  district,  Black  v.  Acme 
Mkts.,  Inc.,  564  F.2d  681,  687  (5th  Cir.  1977);  and  when  it 
22                                                        No. 12‐3406 

exercised  extensive  control  over  a  subsidiary  or  distributor 
that transacted business in the district, Chrysler Corp. v. Gen. 
Motors Corp., 589 F. Supp. 1182, 1200 (D.D.C. 1984); Grappone, 
Inc.  v.  Subaru  of  Am.,  Inc.,  403  F.  Supp.  123,  130‐31  (D.N.H. 
1975). 
    GTT’s activities in the Southern District of Illinois fall so 
far  short  of  those  examples  that  they  must  be  characterized 
as  de  minimis  for  purposes  of  the  transacting‐business 
inquiry. Approximately 71 GTT traffic signal interrupters are 
installed  at  various  intersections  throughout  the  district, 
which covers approximately 16,500 square miles. See Illinois 
Counties  Ranked  by  Area,  ILL.  STATE  GEOLOGICAL  SURVEY, 
http://isgs.illinois.edu/education/hi‐low/arearank.shtml  (last 
visited  August  1,  2013);  see  also  28  U.S.C.  §  93(c)  (Illinois 
counties  within  Southern  District  of  Illinois).  Without 
knowing  how  many  intersections  there  are  in  the  Southern 
District of Illinois, or how many intersections are or might be 
eligible  to  be  installed  with  traffic  signal  interrupters,  we 
cannot  say  what  percentage  this  represents,  but  71  traffic 
intersections  is  a  drop  in  the  bucket.  The  fact  that  GTT’s 
technology  is  being  used  in  a  few  places  within  the  district 
does  not  demonstrate  that  it  transacts  business  there.  With 
minor exceptions, GTT did not make sales in the district (the 
technology is selected through a public procurement process 
that occurred in Springfield, which is located in the Central 
District of Illinois, 28 U.S.C. § 93(b)) nor did GTT install the 
units  that  made  their way to the district.  GTT did  make six 
direct  sales  to  locations  in  the  district  over  a  four‐year 
period, for a grand total of $2,327.25, or .002% of GTT’s total 
sales in this period. While sales volume is not dispositive in 
a  Section  12  venue  analysis,  see,  e.g.,  Green  v.  U.S.  Chewing 
Gum  Mfg.  Co.,  224  F.2d  369,  372  (5th  Cir.  1955);  ABC  Great 
No. 12‐3406                                                          23 

States, Inc. v. Globe Ticket Co., 310 F. Supp. 739, 742 (N.D. Ill. 
1970),  GTT’s  negligible sales in the district provide  only  the 
weakest support for venue. 
    Beyond the presence of GTT technology and minimal in‐
district  sales,  the  district  court  found,  and  KME  does  not 
dispute, that GTT has no offices or employees in the district, 
that GTT equipment (apart from its direct sales) is purchased 
from  and  installed  by  third‐party  distributors  whom  GTT 
does not control, and that GTT does not send agents into the 
district  for  purposes  of  maintaining  the  equipment  or 
providing other customer service. GTT does not “do[] busi‐
ness  or  carry[]  on  business  of  any  substantial  character,” 
Scophony,  333  U.S.  at  807,  in  the  district,  and  venue  is  not 
proper under Section 12.  
    Before deciding that venue is lacking, we should also ask 
whether  Section  1391  can  be  satisfied.  This  option  is 
available only if KME can establish that personal jurisdiction 
in  the  state  of  Illinois  is  proper  under  Illinois’s  long‐arm 
statute.  We  need  not  engage  in  that  analysis,  however, 
because we conclude that venue is improper even if personal 
jurisdiction  is  present.  We  look  first  to  Section  1391(b)(1), 
which  provides  for  venue  in  the  district  in  which  the 
defendants  reside. As  explained  earlier,  in  cases  brought  in 
states  with  multiple  judicial  districts  (such  as  Illinois),  a 
corporation  resides  in  any  district  in  which  it  would  be 
subject  to  personal  jurisdiction  were  that  district  a  state.  28 
U.S.C.  §  1391(c)(2)  &  (d).  Thus,  for  purposes  of  evaluating 
venue,  we  must  consider  whether  GTT  would  be  subject  to 
personal jurisdiction in the Southern District of Illinois. 
   Illinois’s  long‐arm  statute  permits  its  courts  to  exercise 
personal  jurisdiction  to  the  fullest  extent  allowed  by  the 
24                                                         No. 12‐3406 

Illinois and U.S. Constitutions. 735 ILCS § 5/2‐209(c). Under 
the  Illinois  Constitution,  personal  jurisdiction  is  proper 
“only  when  it  is  fair,  just,  and  reasonable  to  require  a 
nonresident  defendant  to  defend  an  action  in  Illinois, 
considering  the  quality  and  nature  of  the  defendant’s  acts 
which  occur  in  Illinois  or  which  affect  interests  located  in 
Illinois.”  RAR,  Inc.  v.  Turner  Diesel,  Ltd.,  107  F.3d  1272,  1276 
(7th  Cir.  1997)  (quoting  Rollins  v.  Ellwood,  565  N.E.2d  1302, 
1316  (Ill.  1990)).  The  U.S.  Constitution  requires  that  GTT 
have “certain minimum contacts with [the forum] such that 
the  maintenance  of  the  suit  does  not  offend  traditional 
notions  of  fair  play  and  substantial  justice.”  Int’l  Shoe,  326 
U.S.  at  316  (internal  quotation  marks  omitted).  These  tests 
are  not  necessarily  co‐extensive,  but  to  the  extent  they 
diverge,  the  Illinois  constitutional  standard  is  likely  more 
restrictive  than  its  federal  counterpart.  See  Rollins,  565 
N.E.2d  at  1316  (“The  Illinois  Constitution  contains  its  own 
guarantee of due process to all persons (Ill. Const. 1970, art. 
I,  § 2),  a  guarantee  which  stands  separate  and  independent 
from  the  Federal  guarantee  of  due  process  …  .  [T]he  final 
conclusions on how the due process guarantee of the Illinois 
Constitution  should  be  construed  are  for  [the  Illinois 
Supreme  Court]  to  draw.”).  If  GTT  may  not  be  subjected  to 
personal  jurisdiction  in  the  Southern  District  of  Illinois 
under  federal  constitutional  standards,  then  we  need  not 
worry  whether  jurisdiction  is  also  proper  under  the  Illinois 
Constitution. 
    Turning  to  federal  due  process  requirements,  personal 
jurisdiction  may  be  either  general  or  specific.  See,  e.g., 
Goodyear  Dunlop  Tires  Operations,  S.A.  v.  Brown,  131  S.  Ct. 
2846,  2853‐54  (2011).  Specific  jurisdiction  requires  that  the 
plaintiff’s  cause  of  action  relate  to  the  defendant’s  contacts 
No. 12‐3406                                                        25 

with  the  forum,  id.  at  2853,  and  it  is  plainly  inapplicable 
here.  KME’s  claims  center  on  a  patent  infringement  lawsuit 
in  Minnesota  and  alleged  bid‐rigging  in  states  other  than 
Illinois.  They  have  nothing  to  do  with  GTT’s  six  sales  in 
southern  Illinois,  nor  do  they  relate  to  the  GTT  technology 
that  has  been  installed  within  the  district.  Indeed,  the 
technology at the center of KME and GTT’s ongoing, multi‐
front  legal  battle—the  dual  optical‐GPS  interrupter  unit—is 
not even present in the district. 
    General  jurisdiction  is  similarly  a  nonstarter.  It  requires 
“continuous and systematic general business contacts” with 
the  forum, Helicopteros  Nacionales de  Colom., S.A.  v.  Hall,  466 
U.S. 408, 416 (1984), such that the defendant is “essentially at 
home” there, Goodyear, 131 S. Ct. at 2851. See also Abelesz v. 
OTP Bank, 692 F.3d 638, 654 (7th Cir. 2012) (pointing out that 
this  standard  is  difficult  to  meet).  GTT’s  minimal  contacts 
with  the  Southern  District  of  Illinois,  described  above,  fall 
well short of the sort of systematic and continuous presence 
that  would  suffice  for  general  personal  jurisdiction. 
Accordingly,  we  conclude  that  there  is  no  personal 
jurisdiction over GTT in the Southern District of Illinois, and 
thus venue is not proper under subsections (c)(2) and (d) of 
Section  1391.  (We  note  that  KME  has  failed  to  show,  in  the 
alternative,  that  venue  is  proper  under  Section  1391(b)(3). 
This  fallback  provision  applies  only  when  venue  is  not 
otherwise proper in any district, and KME does not suggest 
that  there  is  no  other  venue  in  which  this  suit  may  be 
brought.) 
   As a last resort,  KME argues that venue  in the Southern 
District  is  proper  based  on  a  theory  of  waiver.  It  contends 
(correctly,  though  the  district  court  did  not  acknowledge  it) 
26                                                          No. 12‐3406 

that GTT, LLC conceded that it was subject to personal juris‐
diction in the state of Illinois. In KME’s view, this concession 
provides a basis for venue as to the LLC; it then argues that 
GTT, Inc. is also subject to jurisdiction and venue in the dis‐
trict  because  of  its  parent‐subsidiary  relationship  with  the 
LLC. 
    There are two difficulties with this theory. First, while the 
LLC  conceded  personal  jurisdiction  with  respect  to  Illinois 
as  a  whole,  it  actively  contested  venue  in  the  Southern 
District,  arguing  that  while  its  contacts  with  the  state 
supported  the  exercise  of  jurisdiction,  its  contacts  with  the 
district  were  too  minimal  to  support  venue  under  Section 
1391(d).  We  see  nothing  inconsistent  in  this  approach. 
Section  1391(d)  requires  analysis  of  a  defendant’s  contacts 
with the specific district; if these are insufficient, then venue 
is  not  proper,  regardless  of  the  defendant’s  contacts 
elsewhere in the state. By conceding personal jurisdiction as 
to  the  state,  the  LLC  did  not  automatically  waive  its 
objections to venue in the Southern District. 
    Second,  even  if  we  were  to  conclude  that  the  LLC  had 
waived  venue,  we  would  not  trace  this  waiver  to  GTT,  Inc. 
The  activities  of  a  subsidiary  may  suffice  to  assert 
jurisdiction over the parent if there is some basis for piercing 
the  corporate  veil,  such  as  the  parent’s  unusual  degree  of 
control  over  the  subsidiary,  but  this  does  not  apply  in  the 
case  of  an  ordinary  parent‐subsidiary  relationship  that 
observes  corporate  formalities.  See  Cent.  States,  Se.  &  Sw. 
Areas  Pension  Fund  v.  Reimer  Express  World  Corp.,  230  F.3d 
934,  943  (7th  Cir.  2000);  see  also  Tiger  Trash,  560  F.2d  at  823 
(acknowledging  that  the  parent’s  control  of  its  subsidiary 
must  be  more  extensive  than  the  typical  parent‐subsidiary 
No. 12‐3406                                                       27 

relationship to support the exercise of venue over the parent 
based  on  the  activities  of  the  subsidiary).  Here,  nothing 
about  the  relationship  between  GTT,  Inc.  and  GTT,  LLC 
suggests an abnormal level of involvement or control by the 
parent  that  would  allow  us  to  exercise  jurisdiction  over  the 
parent solely on the basis of the activities of its subsidiary. 
    Venue  is  not  proper  under  either  Section  12  or  Section 
1391, and the district court therefore properly dismissed the 
suit.  Because  we  affirm  on  venue  grounds,  we  need  not 
address  GTT’s  multiple  alternative  arguments  supporting 
the district court’s judgment. 
                                 VI 
     Before  concluding,  we  must  address  GTT’s  outstanding 
motion  to  seal  or  return  to  the  district  court  several 
documents in the appellate record. Specifically, GTT asks us 
to  seal  district  court  document  65,  which  is  an  unredacted 
version  of  KME’s  response  to  GTT’s  motion  to  dismiss  that 
contains customer and pricing data. It also asks us to return 
district  court  documents  75,  75‐6,  and  75‐9  to  the  district 
court.  Document  75  is  KME’s  unredacted  response  to  an 
order to show cause why it should not be held in contempt 
for  violating  the  district  court’s  previous  orders  to  keep 
documents under seal, and it contains customer and pricing 
information similar to that in document 65. Document 75‐6 is 
an  exact  copy  of  another  document  that  this  court  has 
already  ordered  sealed,  and  document  75‐9  contains 
additional pricing information. GTT asks that the documents 
be  sealed  or  returned  to  protect  sensitive,  confidential 
pricing  and  customer  information.  GTT  additionally  points 
out  that  document  75  and  its  exhibits  relate  exclusively  to 
28                                                     No. 12‐3406 

the  pending  contempt  proceedings  against  KME  and  thus 
are unnecessary to our resolution of this appeal. 
    This  court  does  not  look  favorably  on  indiscriminate, 
reflexive  motions  to  seal  the  appellate  record,  but  narrow, 
specific requests will be granted when based on articulated, 
reasonable concerns for confidentiality. See Baxter Int’l, Inc. v. 
Abbott  Labs.,  297  F.3d  544,  546‐47  (7th  Cir.  2002).  Further, 
returning  documents  to  the  district  court  is  appropriate 
when  they  are  not  among  “the  materials  that  formed  the 
basis  of  the  parties’  dispute  and  the  district  court’s 
resolution.” Id. at 547. GTT’s request is narrow, specific, and 
justified, and we will therefore grant the motion in full. 
   In  summary,  we AFFIRM  the  district  court’s  dismissal  for 
improper  venue,  and  we  GRANT  GTT’s  motion  to  seal 
document  65  and  to  return  documents  75,  75‐6,  and  75‐9  to 
the district court.